Citation Nr: 1807732	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1998 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the Veteran's claims for bipolar disorder, depression and anxiety.

The Veteran had a videoconference before the undersigned Veterans Law Judge (VLJ) in December 2014.

In March 2016, the Board remanded this issue for further development.  The Board also expanded the issue to entitlement to service connection for an acquired psychiatric disorder. 


FINDING OF FACT

The RO granted the claim of service connection for bipolar disorder with unspecified anxiety disorder and assigned a 50 percent disability evaluation in a December 2016 rating decision.


CONCLUSION OF LAW

The claim for service connection for bipolar disorder with unspecified anxiety disorder has already been granted and is dismissed.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the May 2012 rating decision, the RO denied the Veteran's claims for service connection for bipolar disorder, depression, and anxiety, and the Veteran disagreed with the determination.  In March 2016, the Board remanded this issue for further development and expanded the issue to entitlement to service connection for an acquired psychiatric disorder.  Following the remand, the RO, in a December 2016 rating determination, granted service connection for bipolar disorder with unspecified anxiety disorder and assigned a 50 percent disability evaluation.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  

Given the foregoing grant of benefits in the December 2016 rating decision, there is no case or controversy for the Board to adjudicate with respect to the original claim of entitlement to service connection for bipolar disorder, depression and anxiety.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2017).


ORDER

The claim for service connection for bipolar disorder with unspecified anxiety disorder is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


